      Case: 1:17-cv-09216 Document #: 61 Filed: 08/16/19 Page 1 of 5 PageID #:411




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    BARBARA MANDELSTEIN and                          )
    MICHELLE MANDELSTEIN,                            )
                                                     )
                 Plaintiffs,                         )            Case No. 17-cv-9216
                                                     )
         v.                                          )            Judge Robert M. Dow, Jr.
                                                     )
    LINDA RUKIN and                                  )
    MOONSTONE ASSET MANAGEMENT,                      )
    INC.                                             )
                                                     )
                 Defendants.

                                                ORDER

       Before the Court is Linda Rukin’s motion for sanctions [48]. For the reasons set forth
below, the motion [48] is denied.

                                            STATEMENT

        On December 21, 2017, Plaintiffs Barbara and Michelle filed this suit against two
defendants, Linda Rukin and Moonstone Asset Management, Inc. (“Moonstone”). 1 The core of
the complaint was the same as a suit that Barbara previously filed—and lost—in Probate Court.
The Court has discussed the history of these cases extensively (see [41] and [59]) and in this order
provides only a brief description of the facts most relevant to the motion at issue. In the Probate
Case in state court, Barbara, as executor of her husband’s estate, sued her father-in-law. She
sought proceeds from a sale of assets from her father-in-law to Moonstone, which she claimed
were part of her late husband’s estate. When her father-in-law died, his estate was substituted as
a defendant in the Probate Case. Rukin is the executor of that estate. The Probate Court found
for Barbara on some issues and against her on many. Barbara and her daughter, as beneficiaries
of her husband’s estate, then brought this case in federal court. They sued Rukin and Moonstone
for their roles in the sale of assets to Moonstone.

         On January 19, 2018, Rukin’s attorneys sent Plaintiffs’ attorneys a letter asserting an
intention to file for sanctions under Federal Rule of Civil Procedure 11 and 28 U.S.C. § 1927 if
Plaintiffs did not drop their claims against Rukin and Moonstone. The letter argued that the
claims against Rukin and Moonstone were barred by res judicata and collateral estoppel and failed
to state a claim for either tortious interference or unjust enrichment. They attached a draft motion
for sanctions under Rule 11, asserting that the claims against Rukin were not warranted by existing
law.

1
 Because so many of the relevant players in the dispute have the same last name, the Court uses first names
where necessary to avoid confusion.
    Case: 1:17-cv-09216 Document #: 61 Filed: 08/16/19 Page 2 of 5 PageID #:412




        Rukin answered the Complaint and also filed a motion to dismiss under Fed. R. Civ. Pro.
12(b)(6), arguing that the Complaint was barred by res judicata and collateral estoppel and also
failed to state a claim for either tortious interference or unjust enrichment [12]. Moonstone also
filed a motion to dismiss [22]. This Court issued an order expressing the view that the claim
against Rukin likely was barred by res judicata, but denied both motions without prejudice due to
the procedural posture of the state court litigation. See [41]. The Illinois Appellate Court had
affirmed the Probate Court’s judgment, but the time for Barbara to file a petition for rehearing or
petition for leave to appeal to the Illinois Supreme Court had not yet expired. Because of
conflicting decisions from Illinois courts, it was not clear whether there was a final judgment in
the probate case at that time.

        After Barbara’s time to petition for rehearing or petition for leave to appeal to the Illinois
Supreme Court expired without any request for review [see 42], Plaintiffs in the federal case moved
to voluntarily dismiss Rukin as a defendant, with prejudice, on October 16, 2018. See [43]. The
Court granted the motion on October 25, 2018. See [47]. As of that date, only Moonstone
remained a party to this litigation. On November 16, 2018, counsel for Rukin sent an email to
Plaintiffs’ attorneys advising that they intended to file a motion for Rule 11 sanctions in 21 days
“absent some litigation-terminating agreement among all parties.” Attached to the email was a
draft motion for sanctions that was similar to the January 19, 2018 draft but added a request under
28 U.S.C. § 1927 and added argument and citations based on the Court’s September 14, 2019
discussion of the res judicata issue. This draft, like the prior one, asserted that the claims against
Rukin were not warranted by existing law. On December 10, 2018, Rukin’s attorneys filed the
November 16 draft motion for sanctions.

       Rule 11 Sanctions

        Plaintiff moves for sanctions under Federal Rule of Civil Procedure 11. Rule 11
establishes that each time an attorney presents a pleading to the court, he “certifies that to the best
of [his] knowledge, information, and belief, formed after an inquiry reasonable under the
circumstances” that (1) it is “not being presented for an improper purpose,” (2) “the claims are
warranted by existing law,” and (3) “the factual contentions have evidentiary support.” Fed. R.
Civ. P. 11(b). A court may impose sanctions not only on an attorney but also “on a party for
making arguments or filing claims that are frivolous, legally unreasonable, without factual
foundation, or asserted for an improper purpose. In particular, a frivolous argument or claim is
one that is ‘baseless and made without a reasonable and competent inquiry.’” Fries v. Helsper,
146 F.3d 452, 458 (7th Cir. 1998). In determining whether to impose sanctions, a court “must
undertake an objective inquiry into whether the party or his counsel should have known that his
position is groundless.” Cuna Mut. Ins. Soc. v. Office & Prof’l Employees Int’l Union, Local 39,
443 F.3d 556, 560 (7th Cir. 2006) (citations and internal quotation marks omitted).

        Rukin argues that Plaintiffs’ Complaint was frivolous because it was obviously barred by
res judicata. [48]. While there were substantial similarities between the probate case complaint
and federal complaint, including identical language in some places, Plaintiffs’ federal complaint
did contain factual allegations against Rukin that were not included in the complaint in Probate
Court and did attempt to raise issues that Plaintiffs believed had not been addressed by the Probate



                                                  2
     Case: 1:17-cv-09216 Document #: 61 Filed: 08/16/19 Page 3 of 5 PageID #:413




Court. Those positions were wrong (see [41] and [59]), but not so groundless as to warrant
sanctions. Compare with Cannon v. Loyola Univ. of Chicago, 784 F.2d 777, 778 and 782 (7th
Cir. 1986) (sanctions appropriate where plaintiff's “ten year history of litigation demonstrate[d]
her penchant for harassing the defendants” and the appeal was the “thirteenth time she ha[d] been
before the court” seeking relief from the same alleged wrong) and Prachand v. Gov’t of India
Tourist Office, 1992 WL 245523, at *3 (N.D. Ill. Sept. 22, 1992) (granting sanctions when plaintiff,
instead of appealing or moving to reconsider state court summary judgment ruling against him,
filed a new, virtually identical complaint involving the exact same parties). Because the claims
against Rukin do not qualify as frivolous, Rule 11 sanctions are not appropriate.

        In hindsight, with the benefit of multiple rounds of briefing and now three opinions, the
Court recognizes that better case management might have saved a good deal of work for all
concerned. Plaintiffs’ attorneys could have been more careful in their filings. A more thoughtful
analysis of cases on res judicata might have discouraged Plaintiffs’ attorneys from pursuing claims
against Rukin. They also should have realized that Seventh Circuit recognizes “substantial
compliance” with the safe harbor requirement of Rule 11(c)(2). Compare Nisenbaum v. Milwaukee
Cty., 333 F.3d 804, 808 (7th Cir. 2003) (“Defendants have complied substantially with Rule
11(c)(1)(A) and are entitled to a decision on the merits of their request for sanctions under Rule
11”) with Plaintiffs’ attorney’s assertion: “Because there was only a letter and no formal motion
for sanctions, the safe harbor provisions did not begin to run.” [50] at 4) 2. Counsel’s response to
the motion for sanctions also failed to respond to Rukin’s argument that counsel themselves should
face sanctions under 28 U.S.C. § 1927. But Defendants, too, might have suggested a different
course. They could have moved for a stay of the entire case pending the outcome of the state
court proceedings even before filing their responsive pleading. The docket reflects no such
motion, nor does the Court recollect any discussion of a stay, or any mention in the initial joint
status report that holding the case in abeyance might be a wise course given the potential for an
issue or case dispositive ruling from the Illinois courts. Perhaps if the Court better understood the
relationship between the state and federal litigation at the outset, it too could have proactively
suggested (or even imposed on its own motion) a stay. In short, even if Plaintiffs and their lawyers
bear the lion’s share of the responsibility for what now seems to be imprudent litigation, there is
enough blame to go around to save Plaintiffs (and their counsel) from the heavy hand of Rule 11.

        Two other aspects of the Rule 11 motion merit brief discussion. First, in regard to timing:
courts in this circuit have found sanctions appropriate, at least in some circumstances, when the
motion was filed after a final judgment in the case. Matrix IV, Inc. v. Am. Nat. Bank & Tr. Co. of
Chicago, 649 F.3d 539, 553 (7th Cir. 2011) (defendant’s motion for sanctions, filed 23 days after
dismissal, was not untimely when defendant put plaintiff on notice by letter two weeks after
plaintiff filed the complaint (and two years before dismissal)); Accord Golden v. Helen Signman
& Assocs., Ltd., 611 F.3d 356, 363 (7th Cir. 2010) (motion for sanctions not untimely when served
four months after filing of final amended complaint and when filed thirteen months later); see also
In re Dairy Farmers of America, Inc., 80 F. Supp. 3d 838 (N.D. Ill. 2015). In each of those cases,
however, the moving party provided notice before final judgment, which gave the other party an
opportunity to cure whatever defect the moving party complained of. Here, in contrast, Rukin

2
  Plaintiffs’ attorney’s statement appears factually incorrect as well; Rukin’s attorneys attached a draft motion for
sanctions to both the January 19, 2018 email (see [50-1] at 8-10) and the November 16, 2018 email (see [50-3] at 3-
7).


                                                         3
    Case: 1:17-cv-09216 Document #: 61 Filed: 08/16/19 Page 4 of 5 PageID #:414




served notice after final judgment had been entered. By the time they received the notice at issue
here, Plaintiffs had no opportunity to cure the defect against Rukin, because Rukin was no longer
a party in the case.

        Second, in regard to the requested relief, instead of asking that the complaint be dismissed
as to her—which was too late in any event—Rukin asked Plaintiffs to end litigation against
Moonstone, the remaining defendant. [51-3] at 2. The Court understands Rukin’s concerns
about litigation against Moonstone dragging on, as Rukin and her father’s estate are indemnifying
Moonstone for the cost of this litigation. But the claim against Moonstone, though ultimately
unsuccessful, was not as weak as the claim against Rukin. And the use of sanctions as a
bargaining chip regarding Plaintiffs’ claims against another party gives the Court pause, for the
Seventh Circuit has cautioned that “the district court judge should not tolerate turning the Rule 11
motion into a method of intimidation.” Rush v. McDonald's Corp., 966 F.2d 1104, 1123 (7th Cir.
1992).

       The foregoing discussion persuades the Court that an admonishment to counsel, rather than
a monetary sanction under Rule 11, will be sufficient to serve the purposes of specific and general
deterrence. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 404, 110 S. Ct. 2447, 2460, 110
L.Ed.2d 359 (1990) (stating that the goal of Rule 11 is specific and general deterrence). In the
Court’s judgment, sanctions under Rule 11 are not appropriate. See Fries v. Helsper, 146 F.3d
452, 459 (7th Cir. 1998) (“The district court has significant discretion in determining what
sanctions, if any, should be imposed for a violation”) (citing Fed. R. Civ. Pro. 11, Advisory
Committee's Notes (1993 Amendments)).

       Sanctions under 28 U.S.C. § 1927

        Rukin also moves for sanctions under 28 U.S.C. § 1927. Pursuant to § 1927, “[a]ny
attorney or other person admitted to conduct cases in any court of the United States *** who so
multiplies the proceedings in any case unreasonably and vexatiously may be required by the court
to satisfy personally the excess costs, expenses, and attorneys’ fees reasonably incurred because
of such conduct.” 28 U.S.C. § 1927. “An attorney runs afoul of § 1927 if he: (1) ‘act[s] in an
objectively unreasonable manner by engaging in a ‘serious and studied disregard for the orderly
process of justice’; or (2) files a claim that lacks ‘a plausible legal or factual basis [or]
justification.’” Webb v. Frawley, 906 F.3d 569, 583 (7th Cir. 2018) (quoting Burda v. M. Ecker
Co., 2 F.3d 769, 777 (7th Cir. 1993)). “While an attorney’s subjective bad faith is sufficient to
impose § 1927 sanctions, a court need not make such a finding.” Estate of Perry v. Wenzel, 872
F.3d 439, 463 (7th Cir. 2017). “Rather, a finding of objective bad faith will support an award of
sanctions.” Id. “An award of fees under § 1927 is given solely to the discretion of the district
court.” Walter v. Fiorenzo, 840 F.2d 427, 433 (7th Cir. 1988); Rojas v. Town of Cicero, Ill., 775
F.3d 906, 908 (7th Cir. 2015); see also Globaltap, LLC v. Cantwell & Cantwell, 2018 WL
3190823, at *1 (N.D. Ill. Mar. 21, 2018).

       In the exercise of its discretion, the Court concludes that sanctions under § 1927 are not
appropriate here. Though ultimately unpersuasive, Plaintiffs’ counsel’s pleadings and arguments
were not frivolous, as discussed above. They did not show a “serious and studied disregard for
the orderly process of justice.” Webb, 906 F.3d at 583. Nor did Plaintiffs’ position entirely lack



                                                 4
    Case: 1:17-cv-09216 Document #: 61 Filed: 08/16/19 Page 5 of 5 PageID #:415




a plausible legal or factual basis or justification, despite not being a winning case. Id. Therefore,
the Court cannot conclude that Plaintiff’s counsel acted in an objectively unreasonable manner
worthy of sanctions under Section 1927. See Grochocinski v. Mayer Brown Rowe & Maw, LLP,
719 F.3d 785, 801 (7th Cir. 2013) (affirming denial of motion for sanctions under § 1927 when
plaintiff’s arguments were “ultimately unpersuasive” but not frivolous).

        Rukin points out that Plaintiffs did not address the issue of sanctions under 28 U.S.C. §
1927 in their reply brief. As a result, Rukin claims, any argument against those sanctions is waived
and “sanctions thereunder should be allowed as unopposed.” [51] at 1. But Rukin cites no cases
suggesting that a non-moving party’s failure to respond to an argument regarding 28 U.S.C. § 1927
renders a decision about whether to impose sanctions outside the would-be sanctioning judge’s
discretion. Although Plaintiff’s counsel’s failure to address the issue in the response brief was
ill-advised, it does not warrant sanctions under § 1927.

                                         CONCLUSION

       For these reasons, Defendant Rukin’s motion for sanctions [48] is denied.



Dated: August 16, 2019                                _________________________________
                                                      Robert M. Dow, Jr.
                                                      United States District Judge




                                                 5
